In Banc.
This is an appeal from two ballot titles prepared by the Attorney General for the submission to the voters of the state of the following proposed constitutional amendment:
"That article XI of the constitution of the state of Oregon be, and the same hereby is, amended by the addition of the following section, to be known as section 12:
"Section 12. Peoples' utility districts may be created of territory, contiguous or otherwise, within one or more counties, and may consist of an incorporated municipality or municipalities, with or without unincorporated territory, for the purpose of supplying water for domestic and municipal purposes; for the development of water power and/or electric energy; and for the distribution, disposal and sale of water, water power and electric energy. Such districts shall be managed by boards of directors, consisting of five members, who shall be residents of such districts. Such districts shall have power:
"(a) To call and hold elections within their respective districts. *Page 93 
"(b) To levy taxes upon the taxable property of such districts.
"(c) To issue, sell and assume evidences of indebtedness.
"(d) To enter into contracts.
"(e) To exercise the power of eminent domain.
"(f) To acquire and hold real and other property necessary or incident to the business of such districts.
"(g) To acquire, develop and/or otherwise provide for a supply of water, water power and electric energy.
"Such districts may sell, distribute and/or otherwise dispose of water, water power and electric energy within or without the territory of such districts. The legislative assembly shall and the people may provide any legislation, that may be necessary, in addition to existing laws, to carry out the provisions of this section."
The Attorney General has certified to the secretary of state the following ballot title:
       "PEOPLES' WATER AND POWER UTILITY DISTRICTS CONSTITUTIONAL AMENDMENT
"Purpose: To amend article XI of the constitution so as to authorize the creation by the people of utility districts consisting of territory which is contiguous or otherwise, within one or more counties, which may include one or more incorporated municipalities, with or without territory outside of such municipalities, for the purpose of supplying water for domestic and municipal purposes, and for development, distribution, disposal and sale of water, water power, and electric energy; under the management of boards of directors consisting of five resident members each; and specifying the powers of such districts." *Page 94
Such official has also certified to the secretary of state a voting machine ballot title as follows:
       "PEOPLES' WATER AND POWER UTILITY DISTRICTS CONSTITUTIONAL AMENDMENT
"To authorize creation of peoples' utility districts within and/or without municipalities to develop, dispose of and sell water, water power and electric energy."
Explanatory words to accompany such title on the ballot:
"Yes. I vote for the amendment."
"No. I vote against the amendment."
Appellants urge that these ballot titles are not a fair and comprehensive statement of the subject-matter of the proposed constitutional amendment and submit the following titles:
"Purpose: Constitutional amendment authorizing legislation for and creation of Peoples' Utility Districts with unlimited power for acquiring, developing, distributing, selling and/or otherwise disposing of electric energy, water power and water in and out of the district territory, with power not limited for levying taxes, contracting, issuing and assuming evidences of district indebtedness, ordering district elections, and acquiring property for district business purposes; each district may include one or more municipalities with contiguous or noncontiguous unincorporated territory in one or more counties; all business of the district to be administered by a board of five resident directors."
Voting Machine Ballot Title:
       "PEOPLES' WATER AND POWER UTILITY DISTRICTS CONSTITUTIONAL AMENDMENT
"To authorize creation of peoples' utility districts within and/or without municipalities to acquire, develop, dispose of and sell water, water power and electric energy." *Page 95
Explanatory words to accompany such title on the ballot:
"Yes. I vote for the amendment."
"No. I vote against the amendment."
We are convinced that the titles prepared by the Attorney General are fair and not misleading. There is nothing in the proposed constitutional amendment which is not germane to the ballot titles. The law does not contemplate that all the express or implied powers created by the proposed amendment should be set forth in the ballot titles. In fact it would be imposible to do so and conform to the statutory provision relative to the length of ballot titles. The titles as prepared by the Attorney General can not fairly be construed to be arguments either for or against the constitutional amendment. Such can not be said of the titles as submitted by the appellants.
Finding no material objection to the titles as certified to by the Attorney General, we affirm the same.
The petition of appellants is dismissed.